Exhibit 10.1




AMENDMENT TO PURCHASE AND SALE AGREEMENT




SELLER:

EDWIN S. NICHOLS, et al (“Seller”).




BUYER:

XUN OIL CORPORATION (as successor to Crockett Energy Corporation)




DATE:

MAY 22, 2012




PROPERTIES:

Those oil and gas leases in Crockett County, Texas as more fully described in
the Purchase and Sale Agreement, dated as of January 31, 2012 as amended from
time to time (the “Agreement”).




In consideration of the premises and for other good and valuable consideration,
the sufficiency and receipt of all of which is hereby acknowledged the
undersigned hereby agree to amend the Agreement by deleting paragraph 3(i)a. to
the Third Amendment to the Agreement and replacing it in its entirety with the
following:

 On or before 5:00 PM EDT on May 29, 2012, the sum of $85,356.00, representing
the interest due for the entire month of May.

No other changes or modifications to the Agreement are intended or implied by
this Amendment, and in all other respects all the terms and conditions of the
Agreement shall remain in full force and effect.




DATED May 22, 2012.




SELLER




Signed: /s/ Edwin S. Nichols

Edwin S. Nichols, Seller - (80% interest)




BUYER

XUN OIL CORPORATION




Signed: /s/ Jerry G. Mikolajczyk

Jerry G. Mikolajczyk, President
















7024231.1



